Case 2:21-cv-00110-JPH-DLP Document 19 Filed 03/04/21 Page 1 of 3 PageID #: 80




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

DEMETRIUS HILL,                                           )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )        No. 2:21-cv-00110-JPH-DLP
                                                          )
COUNTER TERRORISM UNIT,                                   )
BOP DIRECTOR,                                             )
PROG. DIV. ASST. DIRECTOR,                                )
IAN CONNERS,                                              )
KRUGER,                                                   )
BRADLEY,                                                  )
ALL KNOWN AND UNKNOWN BOP STAFF,                          )
                                                          )
                                Defendants.               )

          ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS
          AND DENYING MOTIONS FOR PRELIMINARY INJUNCTION AND
                         FOR EQUITABLE RELIEF

                                                    I.

        This action was originally filed in the District of Columbia on November 5, 2019. Dkt. 1.

On July 29, 2020, the action was transferred to the Northern District of Illinois. Dkt. 10. On

February 24, 2021, the action was transferred to this Court. Dkt. 15. Several motions are pending

and will be addressed in this Order.

                                                    II.

        The plaintiff’s motion to proceed in forma pauperis, filed on November 5, 2019, dkt. [2],

is granted. The plaintiff is assessed an initial partial filing fee of Twenty Dollars and Eight Cents

($20.08). He shall have through April 24, 2021, in which to pay this sum to the clerk of the district

court. Failure to pay the initial partial filing fee as directed in this Entry could result in the dismissal

of the action for failure to comply with Court orders and failure to prosecute.


                                                     1
Case 2:21-cv-00110-JPH-DLP Document 19 Filed 03/04/21 Page 2 of 3 PageID #: 81




        After the initial partial filing fee is received, the Court will screen the complaint in

accordance with 28 U.S.C. § 1915A.

                                                  III.

        The plaintiff's motion for preliminary injunction, filed on July 21, 2020, asks that the

Warden of USP Thomson, Warden Rivers, and his subordinates be prohibited from destroying the

plaintiff's religious materials. That motion, dkt. [9], is denied without prejudice.

        Preliminary relief is not yet available to the plaintiff because "[a]n injunction, like any

'enforcement action,' may be entered only against a litigant, that is, a party that has been served

and is under the jurisdiction of the district court." Maddox v. Wexford Health Sources, Inc., 528

Fed. Appx. 669, 672 (7th Cir. 2013) (quoting Lake Shore Asset Mgmt., Ltd. v. Commodity Futures

Trading Comm'n, 511 F.3d 762, 767 (7th Cir. 2007)). No defendants have been served yet in this

case. Moreover, Mr. Hill's complaint and his motion for a preliminary injunction are based on

different events and actors. Mr. Hill's complaint focuses on conduct that occurred at a federal

detention facility in Terre Haute, Indiana from February 2018 through November 2019. See dkt.

1; dkt. 1-1; dkt. 14 at 2. However, after filing this suit, Mr. Hill was transferred to another facility—

USP Thomson—in Illinois, and Mr. Hill's motion for preliminary injunction focuses on conduct

that occurred there. See dkt. 14 at 2; dkt. 8. Therefore, the events underlying Mr. Hill's complaint

and his motion for preliminary injunction differ. See Hamilton v. Floyd Cty. Indiana, No. 4:16-

CV-00210-SEB-DML, 2018 WL 4680186, at *5 (S.D. Ind. Sept. 28, 2018) ("[A] party moving for

a preliminary injunction must necessarily establish a relationship between the injury claimed in

the party's motion and the conduct asserted in the complaint.") (citation omitted).




                                                   2
Case 2:21-cv-00110-JPH-DLP Document 19 Filed 03/04/21 Page 3 of 3 PageID #: 82




                                                IV.

       The plaintiff's motion for equitable relief, filed on January 27, 2021, requests a status

conference and that the defendants be required to respond to the complaint. He also requests a

copy of the complaint. The motion for equitable relief, dkt. [13], is denied as premature as to the

requests for a conference and defendants' responses. The motion, dkt. [13], is granted to the extent

that the clerk is directed to include a copy of the complaint, dkt. 1, with the plaintiff's copy of

this Order.

SO ORDERED.

Date: 3/4/2021




Distribution:

DEMETRIUS HILL
68133-053
THOMSON USP
USP Thomson
P.O. Box 1002
Thomson, IL 61285




                                                 3
